 



Exhibit 10.2
[HARMAN LETTERHEAD]
May 2, 2008
Mr. Herbert K. Parker
9 Pepperbush Road
Weston, CT 06883
Dear Herbert:
On behalf of Harman International Industries, Incorporated (“Harman”), I submit
an offer for the position of EVP and Chief Financial Officer. In this capacity
you will report directly to me and be a member of the Harman Executive
Committee. You will be located at our Stamford, Connecticut office. This offer
provides the following:
Start Date: Your start date will be June 2, 2008 or an earlier date should your
employment with your current employer be terminated before May 30, 2008.
Base Salary: Your annual base salary will be $500,000, subject to annual review
(for increase, but not decrease) commencing on September 1, 2009, and payable in
accordance with our regular payroll schedule in Stamford, CT.
Signing Bonus: Within five business days after your start date, you will be paid
a cash lump sum signing bonus in an aggregate amount of $100,000. In addition,
you will receive a second cash lump sum bonus in an aggregate amount of $162,500
payable on July 1, 2008, as a replacement for your bonus from your former
employer. This was calculated pro-rata for your months of service with your
former employer and assumes that its performance targets for the current year
will be met.
Bonus: Beginning with fiscal year 2009, you will be eligible to participate in
the Management Incentive Compensation program with a target bonus opportunity
equal to 60% of your base salary and a 90% maximum. This bonus program is based
upon Harman’s achievement of its business plan, as well as your achievement of
personal performance goals.
LTI Replacement Value: You will receive on your start date a one-time stock
option award of approximately 52,000 shares of Harman common stock under the
terms of Harman’s 2002 Stock Option and Incentive Plan (“Plan”) at a per share
exercise price equal to the fair market value on the grant date. The final
number of shares will be determined using the lattice-based model previously
discussed. The option vesting dates will be 2/2/2009 and 5/13/2010.
Stock Options: You will receive on your start date a one-time stock option award
of 50,000 shares of Harman common stock under the terms of the Plan at a per
share exercise price equal to the fair market value on the grant date. The
option will vest 20% per year over five years commencing on the first
anniversary of the grant date, with acceleration and other provisions as
provided in the Plan and your option agreement. You will also be eligible for a
stock option grant at the next general grant, at a level commensurate with your
position.
Restricted Stock: You will receive a one-time award of 5,500 shares of
restricted Harman common stock under the Plan, vesting on June 2, 2011, if you
are employed by Harman on that date.

 



--------------------------------------------------------------------------------



 



Mr. Herbert K. Parker
May 2, 2008
Page 2
Severance: If your employment is terminated by Harman without “Cause” within the
first year of employment, you will receive one year of salary continuation and
company-paid COBRA benefits during the salary continuation period. Subject to
the approval of the Compensation and Option Committee of the Board of Directors,
your initial stock option grants and restricted stock award will vest upon such
termination and you would have ninety (90) days thereafter within which to
exercise, in accordance with the terms of the Plan, those stock options that are
vested as of the Termination Date. “Cause” is defined in Attachment A attached
hereto. Such payments will be subject to the execution by you of a release
substantially in the form attached hereto as Attachment B. Your salary
continuation payments would commence on the 60th day after your termination of
employment; provided, however, that if on the due date for any salary
continuation payment, all revocation periods have not then expired with respect
to your release, such payment will be forfeited.
Change in Control: Effective as of your start date, Harman will enter into a
“Change of Control” agreement with you in the form previously provided to you.
Company Car: You will have use of a company-leased automobile, with a lease
payment of approximately $1,500 per month. Harman will bear the car expenses
(i.e., gasoline, insurance, car tax, repairs) associated with the business use
of the company car. You may use the company car for private purposes, however
taxes imposed with respect to private usage will be borne by you.
Vacation: You will be eligible for accrual of four (4) weeks of vacation
annually, pro-rated for 2008 based on your start date.
Other Benefits: Additional benefits, as defined by Company policy and governing
plan documents, currently include medical, dental, vision, life insurance, short
and long-term disability insurance, tuition reimbursement, 401(k) Retirement
Savings Plan and all Company-paid holidays. Eligibility to participate in these
benefits commences thirty (30) days after your date of hire, except for the
401(k) plan under which participation is available on the first plan enrollment
date following 180 days of employment.
Section 409A: For purposes of Section 409A of the Internal Revenue Code, each
salary continuation payment and Company-paid COBRA benefit will be considered
one of a series of separate payments. If at the time of your separation from
service (within the meaning of Section 409A), (i) you are a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by Harman from time to time) and (ii) Harman makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then Harman will not pay such
amount on the otherwise scheduled payment date but will instead pay it, without
interest, on the first business day after such six-month period, subject to the
release requirements noted above. To the extent that there is a material risk
that any payments under this letter, the change in control agreement or any
grant may result in the imposition of an additional tax to you under
Section 409A, the company will reasonably cooperate with you to amend this
letter and related documents such that such documents and payments thereunder
comply with Section 409A without materially changing the economic value of this
letter or the arrangements hereunder to either party.
The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city and other
taxes as requested by you or that the Company is required to withhold pursuant
to any law or government regulation or ruling.

 



--------------------------------------------------------------------------------



 



Mr. Herbert K. Parker
May 2, 2008
Page 3
Harman is not hereby offering you lifetime employment or employment for a fixed
or implied period of time. Either you or Harman may terminate your employment at
any time, with or without cause or notice. The at-will nature of your employment
relationship cannot be changed except in a written document signed by you and
me. Upon termination of your employment, Harman will have no further obligations
to you under this letter agreement except to the extent provided under
“Severance” above.
Any dispute concerning termination of your employment shall be resolved by final
and binding arbitration before a neutral arbitrator. The arbitrator shall be
selected by mutual agreement or in accordance with the procedures of the
American Arbitration Association and the employment arbitration rules of the
American Arbitration Association shall apply. Such arbitration shall be
conducted in Stamford, Connecticut or such other location as to which you and
Harman agree. The law of Connecticut, without regard to its choice of law rules,
shall govern any such dispute, and the arbitrator shall not have authority to
vary or alter the terms of this letter.
You will be expected to sign the Company’s standard form of Invention and
Secrecy Agreement (see Attachment C) on your start date.
You acknowledge and agree that your acceptance of this offer will violate no
agreements or arrangements with other individuals or entities, or duties to your
current employer. Please sign and return the original of this letter. You should
retain one copy of this letter for your files.
I look forward to working with you again and welcome the contributions you will
bring to this outstanding company.
Best regards,

     
/s/ Dinesh C. Paliwal
 
Dinesh C. Paliwal
President, CEO & Vice-Chairman
   

 



--------------------------------------------------------------------------------



 



Mr. Herbert K. Parker
May 2, 2008
Page 4
I accept your offer of employment and agree to the provisions stated in this
letter. I acknowledge and agree that this letter constitutes the entire
agreement between Harman and me and supersedes all prior verbal or written
agreements, arrangements or understandings pertaining to my offer of employment.
I understand that I am employed at will and that my employment can be terminated
at any time, with or without cause, at the option of either the Company or me.
ACCEPTED AND AGREED:

             
/s/ Herbert K. Parker
 
Herbert K. Parker
      May 2, 2008
 
Date    

 



--------------------------------------------------------------------------------



 



ATTACHMENT A
TERMINATION DEFINITIONS
“Cause” means:

  (i)   You have been convicted of a felony; or     (ii)   You have engaged in
conduct that constitutes willful gross neglect or willful gross misconduct with
respect to your employment duties which results in material economic harm to
Harman, as determined by the Company’s Board of Directors in its reasonable
discretion.



 



--------------------------------------------------------------------------------



 



ATTACHMENT B
AGREEMENT AND RELEASE (“Release”)
In consideration of the agreement by Harman International Industries, Inc. (the
“Company” or “Employer”) to provide the benefits described in Section 3 of the
letter agreement between me and the Company dated May 2, 2009 (the “Agreement”)
and in consideration for the Company’s other promises in the Agreement and
herein, I agree as follows:

1.   Release of Known and Unknown Claims by Me.

  a)   I hereby release and forever discharge the Company and each of its
associates, owners, stockholders, affiliates, divisions, subsidiaries,
predecessors, successors, heirs, assigns, agents, directors, officers, partners,
employees, representatives, and insurers (collectively, the “Company Releasees”)
of and from any and all manner of action or actions, cause or causes of actions,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liabilities, claims, demands, damages, loss, cost or expense, of any nature
whatsoever, known or unknown, fixed or contingent, which I now have or may have
against the Company or any Company Releasee to the extent acting by, through,
under or in concert with the Company, by reason of any matter, cause or thing
whatsoever from the beginning of time to the Effective Date. The claims released
herein include, without limitation, claims arising out of, based upon, or
relating to the hire, employment, remuneration or termination of my employment
and any claims constituting, arising out of, based upon, or relating to any tort
theory, any express or implied contract, Title VII of the Civil Rights Act of
1964, the Civil Rights of 1866, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act (29 U.S.C. §§621 et seq.), the Equal Pay Act,
the Fair Labor Standards Act, the Consolidated Omnibus Budget Reconciliation
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Americans with Disabilities Act, and any other local, state or federal
law governing the employment relationship. Notwithstanding anything herein to
the contrary, nothing herein or otherwise shall release the Company from any
claims, rights or damages that I may have (i) under the Agreement or this
Release; (ii) as a stockholder in the Company; or (iii) that may not be released
or waived as a matter of law.     b)   I expressly acknowledge, agree and recite
that (i) the release and waiver set forth in subsection 1(a) above are written
in a manner I understand; (ii) in executing this Release, I am not waiving
rights or claims that may arise after the date that this Release becomes
effective; (iii) I am waiving rights or claims only in exchange for
consideration in addition to anything to which I am otherwise entitled; (iv) I
have entered into and executed this Release knowingly and voluntarily; (v) I
have read and understand this Release in its entirety; and (vi) I have not been
forced to sign this Release by any employee or agent of Employer.     c)   I
represent and warrant that there has been no assignment or other transfer of any
interest in any claims released hereunder, and I agree to indemnify and hold the
Company Releasees harmless from any liability, claims, demands,



 



--------------------------------------------------------------------------------



 



      damages, reasonable costs, reasonable expenses and reasonable attorney’s
fees incurred by the Company Releasees as a result of any person asserting any
such assignment or transfer. It is the intention of the parties that this
indemnity does not require payment as a condition precedent to recovery by the
Company Releasees against me under this indemnity.     d)   I agree that, except
for claims made to or brought by the Equal Employment Opportunity Commission
(“EEOC”), if I hereafter commence, join in, or in any manner seek relief through
any suit arising out of, based upon or relating to any of the claims released
hereunder, or in any manner assert against the Company Releasees any of the
claims released hereunder, I shall pay to the Company Releasees in addition to
any other damages caused to the Company Releasees thereby, all reasonable
attorneys fees incurred by the Company Releasees in defending or otherwise
responding to said suit or claim.     e)   It is my intention that my execution
of this Release will forever bar every claim, demand, cause of action, charge
and grievance released above.

2.   Assumption of Risk. Each of the parties fully understands that if any fact
with respect to any matter covered by this Release is found hereafter to be
other than, or different from, the facts now believed by any of the parties to
be true, each of the parties expressly accepts and assumes the risk of such
possible difference in fact and agrees that the release provisions hereof shall
be and remain effective notwithstanding any such difference in fact.

3.   No Pending Actions. I represent that I do not presently have on file any
complaint, charge or claim (civil, administrative or criminal) against the
Company in any court or administrative forum, or before any governmental agency
or entity. I represent that I will not hereafter file any complaints, charges or
claims (civil, administrative or criminal) against the Company with any
administrative, state, federal or other governmental entity, agency, board or
court (except the EEOC) with respect to the claims released in Section 1 above.

4.   Proprietary and Privileged Information. I agree and acknowledge that during
the course of my employment with Company, I received confidential and/or
proprietary information relating to, without limitation, Company and its
subsidiaries’ and affiliates’ business and marketing strategies, finances,
benefit plans, systems, products and employees. I agree on the date upon which I
sign this Release to return to the Company any and all documents, papers and
material (including any of the same stored on electronic media such as diskettes
or tapes) containing such confidential and/or proprietary information which has
not theretofore been returned to the Company. I further agree that, following my
signing of this Release and for so long thereafter as such information is not in
the public domain through no fault of mine, I will not use or disclose any such
confidential and/or proprietary information, either directly or indirectly, to
or for the benefit of any other person, firm or corporation. The provisions of
this Section 4 supplement, but do not replace, my legal and other contractual
obligations (if any) relating to confidential Company information.

- 2 -



--------------------------------------------------------------------------------



 



5.   No Admission of Liability. I understand and agree that neither the
execution of this Release nor the performance of any term hereof shall
constitute or be construed as an admission of any liability whatsoever by either
the Company or me, as both the Company and I have consistently taken the
position that it/I have no liability whatsoever to the other.

6.   Confidentiality. The terms and conditions of this Release shall be kept
confidential by the Company as well as by me; provided, that it shall not be a
breach of this Release for me to present this Release under seal to any court
called upon to enforce it, and, so long as such disclosure is accompanied by a
warning that the recipient must keep the information confidential, it also shall
not be a breach of this Release for me to disclose any part of this Release or
the information contained herein to a member of my immediate family or to my
legal counsel or tax or financial advisor(s); provided further, that it shall
not be a breach of this Release for me to comply with a valid court order or
subpoena requiring the disclosure of any information about this Release, or as
otherwise required by law.

7.   Arbitration. The parties hereby agree to submit any claim or dispute
arising out of the terms of the Agreement or this Release to private and
confidential arbitration by a single neutral arbitrator. Subject to the terms of
this paragraph, the arbitration proceedings shall be governed by the then
current Rules of the American Arbitration Association (“AAA”) and shall be
conducted in New York, N.Y., or such other location upon which Company and I
agree. The arbitrator shall be appointed by agreement of the Company and me or,
if no agreement can be reached within two weeks of the matter’s first submission
to the AAA, by the AAA pursuant to its Rules. The decision of the arbitrator
shall be final and binding on the Company and me, and judgment thereon may be
entered in any court having jurisdiction. All costs of the arbitration
proceeding, including reasonable attorneys’ fees and witness expenses, shall be
paid by the party against whom the arbitrator rules. This arbitration procedure
is intended to be the exclusive method of resolving any claim for breach of the
Agreement or this Release; provided, however, that nothing in this Section 7
shall prohibit either the Company or me from requesting a court of law to issue
any injunction to prohibit future breaches of Section 4 or any obligation
referred to in the last sentence of Section 4. This Release and the Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York (excluding the choice of law rules thereof).

8.   Attorneys’ Fees. If the Company or I bring an action or proceeding for
breach of the Agreement or this Release or to enforce its or my rights hereunder
or thereunder, the prevailing party shall be entitled to recover its costs and
expenses, including court and/or arbitration costs and reasonable attorneys’
fees, if any, incurred in connection with such action.

9.   Return of Employer Property. I represent that I have returned to the
Company all Company products, samples, equipment, parts, inventory, manuals,
technical information and other Company materials in my possession or under my
control, except those with respect to which I have made arrangements with the
Company to pick up or otherwise deliver to the Company. Company’s receipt of all
such items

- 3 -



--------------------------------------------------------------------------------



 



    which I am obligated to return is a condition of its obligation to provide
me the benefits described in Section 3 of the Agreement.   10.   Construction of
Agreement and Release. The Agreement and this Release shall be construed as a
whole in accordance with their fair meaning and in accordance with the laws of
the State of New York. Neither the language of the Agreement nor that of this
Release shall be construed for or against any particular party, solely by reason
of authorship. Each and every covenant, term, provision and agreement herein
contained shall be binding upon and inure to the benefit of the successors and
assigns of the parties hereto. The headings used herein and in the Agreement are
for reference only and shall not affect the construction of any of them.

11.   Sole Agreement. The Agreement, this Release, and the obligations referred
to in the last sentence of Section 4 above (if any), represent the sole and
entire agreement between the parties and supersede all prior agreements,
negotiations and discussions between the parties and/or their respective counsel
with respect to the subject matters covered hereby.

12.   Severability. In the event that any one or more of the provisions
contained in the Agreement and this Release shall, for any reason, by held to be
invalid, void, illegal or unenforceable in any respect, such invalidity,
voidness, illegality or lack of enforceability shall not affect any other
provision of the Agreement or this Release, as the case may be, and the
remaining portions shall remain in full force and effect.

13.   Amendment to Agreement.

  a)   Any amendment or modification of the Agreement or this Release must be
made in a writing signed by me and a duly authorized representative of the
Company and stating the intent of both parties to amend the Agreement or the
Release, as applicable.     b)   Notices. All notices, requests, demands and
other communications hereunder must be in writing, marked “Personal and
Confidential,” and shall be deemed to have been given if delivered by hand or
mailed by first class, postage and registry fees prepaid, and addressed as
follows:

                 
 
  (1) If to Employee:            
 
         
 
   
 
         
 
   
 
         
 
   
 
               
 
  (2) If to Company:       Attn: Chief Executive Officer    
 
          Harman International Industries, Inc.    
 
          400 Atlantic Street, 15th Floor    
 
          Stamford, CT 06901    

14.   Revocation; Effectiveness. I understand that I have the right to revoke
this Release within seven (7) calendar days after I sign it. This Release will
become effective and enforceable only after I have signed it and upon expiration
of the seven-day revocation period with no revocation taking place (the
“Effective Date”). I understand that if I desire to revoke this Release, I must
give actual, written notice of revocation to the above person at the above
address before the seven-day revocation period expires.

- 4 -



--------------------------------------------------------------------------------



 



The date indicated and my signature below acknowledge my review, understanding
and full, knowing and voluntary acceptance of the terms and conditions set forth
in this Release.
IN WITNESS WHEREOF, I, intending to be legally bound hereby, have executed this
Release.

           
 
Herbert K. Parker (“Employee”, “me”, or “I”)
 
 
Date    

- 5 -